Citation Nr: 0639197	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for herniated disc condition (claimed as 
spinal disc condition) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


	



INTRODUCTION

The veteran had active military service from July 1951 to 
June 1957.

In July 1985 the RO denied service connection for a back 
condition  Although the RO notified the veteran of the denial 
and his appellate rights that same month, the veteran did not 
initiate an appeal.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2002 rating action in which the RO declined to 
reopen the claim for service connection for herniated disc 
condition (claimed as spinal disc condition) on the basis 
that new and material evidence had not been received.  A 
Notice of Disagreement (NOD) was received in June 2003.  A 
Statement of the Case (SOC) was issued in February 2004 and a 
Substantive Appeal was received in March 2004.

In December 2006, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.

Initially, the Board notes that, with respect to requests to 
reopen previously denied claims, a claimant must be notified 
of both what is needed to  reopen the claim and what is 
needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).  
In this case, the record contains an April 2002 RO notice 
letter to the veteran; however, that letter only addresses 
what is needed to establish a claim for service connection.  
Neither that letter nor any other RO letter of record 
provides specific notice of the need to submit new and 
material evidence to reopen the claim, or provides notice of 
the appropriate legal definition of new and material 
evidence.  

Moreover, under Kent, the record must show that the appellant 
has been provided pertinent notice under 38 U.S.C.A. § 5103 
which describes, "what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  See Kent,  20 Vet. App at 10.  In this 
case, there is no evidence that the RO considered the bases 
for the denial of the claim in the prior July 1985 RO rating 
decision and then provided the veteran a specifically 
tailored notice explaining what is needed to reopen the claim 
for a herniated disc condition in  light of the prior 
deficiency(ies) in the claim.  

Further, the Board notes that Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (1996) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, to include notice as to the degree of disability and 
the effective date of an award.  In this case, there is no RO 
letter providing notice pertinent to either disability rating 
oe effective date.

Accordingly, proper notice as required under 38 U.S.C.A. 
§ 5103(a) has not been provided in connection with the claim 
on appeal.  As action by the RO is required to satisfy the 
notification provisions of the VCAA (see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003)), a remand of this matter to the RO for full 
compliance with the VCAA's notice requirements is warranted.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (of which he was not previously notified).  The RO 
should also ensure that its  issue notice compliant with 
other recent decisions, to include Dingess/Hartman, as 
appropriate.

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006). 
The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
specifically as regards the petition to 
reopen the claim for herniated disc 
condition (claimed as spinal disc 
condition).  The letter must explain what 
type of evidence is needed to reopen the 
claim for service evidence, as well as 
what is needed to establish the 
underlying claim for service connection, 
and the basis for the prior denial of his 
claim.  The RO should specifically 
address the element(s) required to 
establish service connection that 
was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request that the appellant provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
regards notice pertinent to the five 
elements for a claim for service 
connection, as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional action deemed 
warranted, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other  
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

